Order entered December 12, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00983-CV

      MEREDITH HICKS-CAPLETON DBA GEMSTONE MANAGEMENT AND
                     CONSULTING, LLC, Appellants

                                               V.

                     DESOTO CHAMBER OF COMMERCE, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-05372-D

                                           ORDER
       Before the Court is appellant’s December 4, 2014, motion to extend deadline for

production of clerk and court reporter’s record. In its motion, appellant requests ninety days to

pay for the reporter’s and clerk’s records. We GRANT appellant’s request to the extent that we

extend the time to pay for or make arrangements to pay for the records for THIRTY DAYS.

Appellant shall provide this Court with written proof of payment or arrangements to pay for the

reporter’s and clerk’s records within THIRTY DAYS of the date of this order. The reporter’s

and the clerk’s records shall be due THIRTY DAYS after appellant provides written proof of
payment or arrangements to pay for the records.


                                            /s/   CRAIG STODDART
                                                  JUSTICE